DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a battery management system, the battery management system comprising: a battery sensor coupled to a battery comprising at least one battery module, the at least one battery module being associated with a preferred depth of discharge range and a preferred discharge rate; a load sensor coupled to a load; an actuator coupled to the at least one battery module and the load; and a controller coupled to the battery sensor, the load sensor, and the actuator, the controller comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to: receive load information about the load from the load sensor; receive battery operating information from the battery sensor; determine a number of battery modules needed to supply the load and operate each battery module at or below the preferred discharge rate based on the load information and the battery operating information; select a group of battery modules included in the battery based on the number of battery modules and the battery operating information, each battery module included in the group of battery modules having a current depth of discharge within the preferred depth of discharge range; and instruct the battery to supply the load using the group of battery modules.  The art of record does not teach, disclose, or make obvious the above limitations, nor 
Claim 11 recites, a battery management system, the battery management system comprising: a battery sensor coupled to a battery comprising at least two battery modules; a load sensor coupled to a load; an actuator coupled to the at least two battery modules and the load; and a controller coupled to the battery sensor, the load sensor, and the actuator, the controller comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to: receive a battery profile comprising a plurality of operating parameter sets, each operating parameter set comprising a preferred discharge rate, a preferred depth of discharge range, and at least one environmental factor; receive load information about the load from the load sensor; receive battery operating information from the battery sensor; select a target operating parameter set included in the plurality of operating parameter sets based on the battery operating information; determine a number of battery modules needed to supply the load based on the load information, the battery operating information, and target operating parameter set; select a group of battery modules included in the battery based on the number of battery modules and the battery operating information; and instruct the battery to supply the load using the group of battery modules.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to disclose said limitations.
Claim 16 recites, a battery management method comprising: receiving load information about a load from a load sensor coupled to the load; receiving battery operating information from a battery sensor coupled to a battery comprising a plurality of battery modules; determining a number of battery modules needed to supply the load and operate each battery module included in the battery at or below a preferred discharge rate based on the load information and the battery operating information; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT GRANT/Primary Examiner, Art Unit 2859